DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The Examiner interprets “the inclined end portion of the preliminary window material” in claim 3 as referencing “an end portion of a preliminary window material which is flat pressed to be inclined at a first angle” in claim 2
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 13-17 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed June 1, 2021.
The Examiner acknowledges the Young reference is a Foreign reference having a publication date later than the priority date of the present application, and is therefore not prior art.  However, there are new grounds of rejection necessitated by the amendment filed June 1, 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannoux (US 2010/0127420A1) in view of Yuan et al. (US 2019/0202728 A1 – hereinafter Yuan).
Regarding claims 1 and 5, Dannoux (Figures, abstract, [0002], and [0022]) discloses a method and apparatus for molding a glass sheet (134) (corresponding to a preliminary window material) to form a shaped glass article.  Dannoux fails to disclose the shaped glass article is for a display device.  However, Dannoux discloses the mold (100) including a cavity and protuberance and Yuan (Figs. 1-3 and [[0003]) discloses a similar mold including a cavity (10) in a concave mold and convex mold including a top surface with a protuberance.  Yuan discloses the concave and convex molds providing a three-dimensional glass for electronic devices, such as mobile phones, tablet computers, and laptops.  Therefore, based on the additional teachings of Yuan, it would be obvious to a person having ordinary skill in the art, the mold of Dannoux could be applied to a window for display device.
Dannoux ({0016-[0018]) discloses a mold (100) including bottom mold (102) with a cavity (104) and an intermediate mold (108) having a surface (112).  The bottom mold and intermediate mold are stacked to define a continuous mold cavity (120).  The bottom mold and intermediate mold correspond to at least one mold of a lower mold to which a preliminary window material is pressed to define curved side surfaces of a window for a display device, as claimed in claim 5.  Dannoux discloses a surface profile (106) of the bottom mold.  Dannoux (figs. 1-6) illustrates a bottom portion of the surface profile (106) is 
Dannoux ([0016)-[0017] and Figures) further discloses a side portion of the surface profile (106) of the bottom comprising a concave profile and discloses the surface (112) of the intermediate mold is generally vertical, may be straight,  or slightly slanted inwardly or outwardly to align with the cavity (104).  Based on the disclosure of Dannoux, it would be obvious to a person having ordinary skill in the art, the formation of the continuous mold cavity by the bottom mold and the intermediate mold, and the side portion of the surface profile (106) and surface (112) provide for a window side surface bending portion corresponding to each adjacent side surface of the display device which are extended from an edge of the flat display portion thereof.  Further, with the formation of the continuous mold cavity by the bottom mold and the intermediate mold, it would be obvious to a person having ordinary skill in the art the side portion of the surface profile (106) provides for a window corner bending portion corresponding to each of the adjacent side surface of the display device and a corner of the display device which is extended from a corner of the flat display portion and at which the adjacent side surfaces meet each other, wherein the window corner bending portion is between the flat portion and the window side surface bending portion.
Therefore, the combination of Dannoux in view of Yuan provide for the claimed mold in claim 1, and the claimed at least one mold of a lower mold, as claimed in claim 5.
Regarding claims 2 and 6, as discussed in the rejection of claim 1 above, Dannoux discloses an apparatus for molding a preliminary window material (i.e. glass-based material 134) and Dannoux discloses surface (112) is slanted outwardly to align with the side portion of the surface profile (106).  Therefore, it would be obvious to a person having ordinary skill in the art, this provides for the window 
Regarding claims 3, 7, and 15 as discussed in the rejection of claim 1 above, Dannoux discloses the side portion of the surface profile (106) is generally concave.  Dannoux ([0016]-[0017]) further discloses the surface profile of surface (106) may be more complex including convex portions and further discloses surface (112) may be straight or slightly slanted inwardly or outwardly to align with cavity (104).  Therefore, based on the additional teachings of Dannoux, it would be obvious to a person having ordinary skill in the art contact of the inclined end portion of the preliminary window material along the window corner bending portion which is between the flat portion and the window side surface bending portion , bends with the inclined end portion to be curved at a second angle relative to the lower surface of the mold.  Dannoux fails to specifically state the second angle being smaller than a first angle.  However, since Dannoux discloses the surface profile (106) may be more complex including concave and convex shapes and the surface (112) may be straight or slightly slanted inwardly or outwardly to align with the cavity, it would be obvious to a person having ordinary skill in the art, the first angle and second angle are merely design choices that affect the targeted shape of the shaped glass article (i.e. window for a display device), and therefore, it would be obvious the first angle and the second angle could be chosen such that the second angle is smaller than the first angle.
Regarding claim 17, as stated in the rejection of claims 1, 2, 3, and 15 above, Dannoux ([0016)-[0017] and Figures) further discloses a side portion of the surface profile (106) of the bottom comprising a concave profile, discloses the surface profile of surface (106) may be more complex including convex portions, and discloses the surface (112) of the intermediate mold is generally vertical, may be straight,  or slightly slanted inwardly or outwardly to align with the cavity (104).  Based on the disclosure of Dannoux, it would be obvious to a person having ordinary skill in the art, with the formation of the 
Regarding claims 13 and 14, as discussed in the rejection of claim 1 above, Dannoux discloses an apparatus for molding a preliminary window material (i.e. glass based material 134) and Dannoux (Figures) discloses a bottom mold and intermediate mold providing for the flat portion, the window side surface bending portion, and the window corner bending portion define a cavity (i.e. depression) of the mold.  Dannoux (Figures) fails to explicitly state a cross-sectional width of the depression at the window corner bending portion is smaller than at the window side surface bending portion and a largest cross-sectional width of the depression is defined at the window side surface bending portion.  However, since Dannoux discloses the surface profile (106) may be more complex including concave and convex shapes .
Allowable Subject Matter
Claims 4, 8, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the mold comprises a plurality of partial molds each including the flat portion, the window side surface bending portion, and the window corner bending portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.